FILED
                            NOT FOR PUBLICATION                              DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KELVIN FELTON,                                   No. 10-56687

               Petitioner - Appellant,           D.C. No. 3:09-cv-00732-JM

  v.
                                                 MEMORANDUM *
JOHN MARSHALL and EDMUND G.
BROWN, Jr.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       California state prisoner Kevin Felton appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Felton contends that there was insufficient evidence to support his

conviction for making a criminal threat. We conclude that the state court’s

decision rejecting this claim was not contrary to, or an unreasonable application of,

clearly established federal law. See 28 U.S.C. § 2254(d); see also Jackson v.

Virginia, 443 U.S. 307, 319 (1979).

      We construe Felton’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                          2                                     10-56687